 



Exhibit 10.9
SUMMARY OF NAMED EXECUTIVE OFFICER COMPENSATION
     Current Annual Base Salaries. The Compensation Committee (the “Committee”)
of the Board of Directors of Wolverine Tube, Inc. (the “Company”) has approved
the following 2006 annual base salaries for the Chief Executive Officer and the
other executive officers named in the Company’s proxy statement for the 2006
Annual Meeting of Stockholders (collectively, the “named executive officers”):

              Current Annual Name and Position   Base Salary(1)
Johann R. Manning, Jr.
  $ 450,000  
President and Chief Executive Officer
       
 
       
James E. Deason
  $ 283,700  
Senior Vice President, Chief Financial Officer and Secretary
       
 
       
Keith I. Weil
  $ 238,700  
Senior Vice President, International And Strategic Development
       
 
       
Garry K. Johnson
  $ 212,000  
Senior Vice President, Sales
       
 
       
Allan J. Williamson
  $ 135,960  
Corporate Controller
       

 

(1)   In the case of the President and CEO, effective December 9, 2005. All
others were effective July 1, 2006.

52



--------------------------------------------------------------------------------



 



     Performance Criteria for 2006 Bonus Awards. On April 5, 2006, the Committee
established 2006 performance measures and bonus level opportunities under the
Wolverine Tube, Inc. Annual Performance Incentive Plan (the “Plan”) for the
named executive officers. The Committee determined that fiscal year 2006 bonuses
under the Plan would be based solely on an overall Company consolidated
financial performance measure: corporate earnings before interest, taxes,
depreciation and amortization (EBITDA). The Committee established 2006 bonus
levels for the Chief Executive Officer ranging up to 117% of his base salary,
and for the other named executive officers up to 70% of base salary, in all
cases based on the extent to which performance goals are achieved. In the event
that the performance goal associated with the maximum bonus level is exceeded,
the bonus payouts will increase on a pro-rata basis beyond the maximum
percentages noted above.
     Other. The named executive officers also participate in the Company’s
executive and regular benefit plans, programs and arrangements, including
retirement and 401(k) plans, equity incentive plans and other plans, programs
and arrangements as disclosed in the Company’s proxy statement for the 2006
Annual Meeting of Stockholders and in other exhibits to the Company’s filings
with the Securities and Exchange Commission.

53